Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2021 has been entered.
This communication is in response to Applicant’s RCEX on August 4, 2021. Claims: 1, 8, 10, and 14-15 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 8, 14-15 and their dependent claim 10 respectively are allowed because the closest prior art of record and references of Phillips (US 2015/0019439 A1) in view of Sadiq et al (US 2015/0227920 A1), in any combination do not teach or render obvious to one of ordinary skill in the art a method of improving security of an electronic transaction comprising a secondary payment device: receiving a 

 are allowed by dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/HATEM M ALI/
Art Unit 3691
/HANI M KAZIMI/Primary Examiner, Art Unit 3691